DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2021.
Claim 19 is canceled as per Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the waste glass is from “75-100 parts” by mass in the filter material. However, the filter material also requires at least 5 parts of a metal oxide modifier and at least 1 
Claim 2 recites up to 95 parts of the waste glass. For the same reason as explained with respect to Claim 1, 95 is indefinite.
Claim 9 recites “a filtration rate of the foam glass”. It is unclear what method and conditions the “filtration rate” is referring to and of what is being filtered. Without this information it is impossible to understand what is required of the material.
Claims 6 and 10: it is unclear what a “natural bulk unit weight” is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xuelie (2015) and further in view of Joshi (USP 4192664).
Claims 1-3: Xuelie teaches a filter material comprising 93-97 parts of fine glass powder (page 5), 2-4 parts of a foaming agent (page 5), and 1-3 parts of a modifier (page 5).
The material has a specific weight of 1.2-1.7 kg/L (page 5).
The material has a void ratio of 60-78% (page 4).
Xuelie teaches that the modifier is 1-3 parts and that the modified agent is antimony trioxide (page 5).
Xulie do not teach that the modifier is at 5-20 parts by weight or that it is a metal oxide.
Joshi teaches a glass material made by heating a particle mixture at high temperatures, the material comprising about 4% alumina in addition to 1-3% alkali metal oxide (col. 3, lines 50-64). The alkali metal oxide adjusts the pH of the slurry, serves as a flux in the composition, and increases the corrosion resistance of the material (col. 7, lines 52-64). Further, the alkali metal allows for lower temperatures required for heating the mixture to a homogenous melt (col. 2, lines 3-22). The alumina added minimizes devitrification of the composition subsequent to calcination (col. 7, lines 40-50).
While Joshi does not teach the percentages by mass, the percentages by weight are similar to the parts by mass claimed. Further, it is clear in Joshi that the amount of alkali metal oxide and alumina (aluminum oxide) are routinely optimized result effective variables that are varied to improve the method of making and control the final composition and properties of the foam glass material. 

Claim 4: The foaming agent consists of carbon black, silicon carbide, calcium carbonate, dolomite, graphite, and manganese dioxide (page 5/11).
Claim 5: the particle size is 0.5-1.0mm (page 5/11).
Claims 6 and 10: the natural bulk weight is 0.5-1.0 kg/L (page 4/11).
Claim 7: the waste glass is simple glass or foam glass (page 2/11).
Claim 8: the void volume is 60-78% (page 4/11) and a specific weight of 1.2-1.7 kg/L (page 3/11).
Claim 9: the filtration rate is 20-30 m/hr (page 7/11) and the expansion ratio is at most 200% (page 2).
Claim 11: the specific surface area is 25-35m2/g (page 8/11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778